Citation Nr: 1027966	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  08-28 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
shoulder injury.  

2.  Entitlement to service connection for jungle rot of the 
groin.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for recurrent tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from January 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The issues concerning service connection for bilateral hearing 
loss and for tinnitus, and for a skin condition, being remanded 
are addressed in the REMAND portion of the decision below and are 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDING OF FACT

The medical evidence of record shows that the Veteran's current 
left shoulder disorder is not related to his military service or 
to any incident therein.  


CONCLUSION OF LAW

Residuals of a left shoulder injury were not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The RO's May 2007 letter advised the Veteran of the foregoing 
elements of the notice requirements.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Dingess/Hartman, 19 Vet. App. at 
473.  

The duty to assist the Veteran has also been satisfied in this 
case.  The RO has obtained the Veteran's service treatment 
records, as well as his identified VA medical treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As for his left shoulder 
claim, the RO obtained a VA medical opinion concerning the 
etiology of the Veteran's current left shoulder disorder.  This 
opinion was based upon a physical examination of the Veteran and 
a review of his claims file, and the examiner provided a 
rationale for the conclusion reached. The Board therefore 
concludes that the October 2007 medical opinion is adequate for 
evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  Finally, there is no sign 
in the record that additional evidence relevant to the issues 
being decided herein is available and not part of the record.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for certain chronic diseases, including arthritis, 
will be presumed if they are manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).  

The report of the Veteran's enlistment examination in May 1968, 
including the history portion completed by him, does not reflect 
a history of a left shoulder injury or any current left shoulder 
symptoms or abnormal clinical findings.  The report of a clinic 
visit in May 1969 notes that the Veteran sustained a left 
shoulder dislocation one year previously.  One week prior to the 
clinic visit he reportedly fell and struck the left shoulder and 
subsequently had persistent aching in the left shoulder.  X-ray 
of the left shoulder was interpreted as being normal; the x-ray 
request also noted the Veteran's history of having fallen on his 
left shoulder, as well as a "[history] of old injury - 
dislocation [left] shoulder."  On examination, there was 
weakness of internal rotation and limitation of motion in 
elevation of the left arm, as well as tenderness and a 0.5cm 
nodule over the anterior aspect of the left shoulder.  The 
examiner diagnosed blunt trauma.  The remainder of the service 
treatment records, including the report of the Veteran's 
separation examination, are silent for any left shoulder 
complaints, pertinent abnormal clinical findings, or diagnosis.  
On the history portion of the separation examination report the 
Veteran specifically denied any current or previous painful or 
"trick" shoulder.  

A VA clinic record dated in June 2006 notes a history of a 
dislocated left shoulder during service.  No pertinent abnormal 
clinical findings were recorded.  The examiner diagnosed chronic 
left shoulder pain.  

The Veteran was afforded a VA compensation examination in October 
2007.  The report indicates that the examiner discussed the 
shoulder injury history in detail with the Veteran.  He reported 
to the examiner that he sustained a dislocation of his right 
shoulder in high school playing football, but then the shoulder 
became asymptomatic.  He denied any injury to his right shoulder 
during service.  The Veteran stated that his right shoulder 
became symptomatic four to five years previously, and magnetic 
resonance imaging showed a rotator cuff injury.  He stressed that 
his left shoulder was not evaluated at any time during treatment 
for his right shoulder.  Regarding his left shoulder, the Veteran 
indicated that after injuring it in a fall during service, the 
shoulder got better, although a feeling of stiffness in the 
shoulder remained during service.  He stated that he had 
sustained no injury to the left shoulder since service.  His 
symptoms now included pain and a grinding sensation, and rare 
discomfort while dressing.  On examination, the examiner noted 
that the Veteran complained of pain on elevation of the left 
shoulder above 120 degrees.  Passive forward flexion and cross-
chest elevation of the shoulder produced slight crepitus 
anteriorly.  X-rays of the Veteran's left shoulder during that 
examination reportedly showed sclerosis of the inferior glenoid 
with spur formation; the joint was otherwise normal.  The 
examiner diagnosed mild arthritis of the left shoulder.  The 
examiner noted the two prior references to a history of a left 
shoulder dislocation (once in during service in 1969 and once in 
2006), although the Veteran denied this, insisting that the 
dislocation in high school was to his right shoulder.  
Nevertheless, the examiner stated unequivocally that the current 
x-ray findings and those noted in 2006 regarding the Veteran's 
left shoulder were the type seen in patients with a previous 
dislocation.  Moreover, the examiner stated that the type of 
injury to the left shoulder that was described during service 
would have been temporary and would not have aggravated or 
affected the natural progression of any preexisting disease in 
the left shoulder.  The examiner concluded, therefore, that the 
left shoulder injury the Veteran sustained during service did not 
cause or aggravate his current left shoulder disorder.  

Although the Veteran's service treatment records show that he 
sustained an injury to his left shoulder during service and that 
he currently has mild arthritis of the left shoulder, the 
evidence clearly shows that the current left shoulder disorder 
was not caused or aggravated by the in-service injury.  The Board 
finds the Veteran's statements regarding his left shoulder injury 
during service and his continuing symptoms in that shoulder since 
his separation from service to be credible.  However, in light of 
the complexity of the issues involved in the Veteran's case, the 
Board accords the opinion of the October 2007 VA examiner much 
more probative weight.  See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  

Therefore, lacking medical evidence of a nexus between the 
Veteran's left shoulder injury during service and his current 
left shoulder disorder, the preponderance of the evidence is 
against the Veteran's claim for service connection.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


ORDER

Service connection for residuals of a left shoulder injury is 
denied.  


REMAND

The Veteran contends that, although his duties during service 
were administrative in nature, they required him to fly all over 
Vietnam verifying the deaths of servicemen killed in Vietnam and 
researching company reports.  He has also stated that he was not 
provided hearing protection despite being exposed to hazardous 
noises in the course of his duties.  Finally, he states that he 
has experienced hearing loss and tinnitus ever since his exposure 
to acoustic trauma during service.  

The appellant is competent to provide lay evidence regarding the 
presence and onset of tinnitus because ringing in the ears is 
capable of lay observation.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); see also Caluza v. Brown, 7 Vet. App. 498, 504 
(1995) (where determinative issue does not require medical 
expertise, lay evidence may suffice by itself); Falzone v. Brown, 
8 Vet. App. 398, 406 (1995); Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994) (lay evidence is competent to establish features or 
symptoms of injury or illness).  He is also competent to report 
decreased hearing acuity.  Therefore, VA's duty to assist the 
Veteran requires that he be afforded an examination to obtain a 
medical opinion regarding whether there is a nexus between the 
Veteran's claimed hearing loss and tinnitus and any current 
condition.   

Further, the Veteran states that he experienced a rash in the 
groin area during service and that he has had this condition ever 
since.  A skin condition is readily observable by a lay person, 
and the Veteran's statements cannot be discounted.  Therefore, 
VA's duty to assist the Veteran requires that he be afforded an 
examination to obtain a medical opinion regarding whether he 
currently has a chronic skin condition of the groin area and, if 
so, whether it is related to his military service.   

Accordingly, the case is remanded for the following actions: 

1.  The Veteran must be afforded the 
appropriate VA examination to determine the 
current existence and etiology of any 
bilateral hearing loss or tinnitus found.  
The claims folder must be provided to and 
be reviewed by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies, to include an 
audiogram, must be accomplished.  After a 
review of the examination findings and the 
entire evidence of record, the examiner 
must render an opinion, in light of the 
service and post-service evidence of 
record, as to whether any current right or 
left ear hearing loss or tinnitus is 
related to the Veteran's period of military 
service, or to any incident therein, to 
include as due to noise exposure.  The 
Veteran's military occupational specialty, 
the objective medical findings in the 
service medical records, the Veteran's 
history of in-service and post-service 
noise exposure, and any other pertinent 
clinical findings of record, must be taken 
into account.  A complete rationale for all 
opinions must be provided.  If the examiner 
cannot provide the above requested opinion 
without resort to speculation, it must be 
so stated and appropriate rationale must be 
provided.  The report prepared must be 
typed.  

2.  The Veteran must be afforded the 
appropriate VA examination to determine the 
current existence and etiology of any skin 
condition of the groin.  The claims folder 
must be provided to and be reviewed by the 
examiner.  All pertinent symptomatology and 
findings must be reported in detail.  After 
a review of the examination findings and 
the entire evidence of record, the examiner 
must render an opinion, in light of the 
service and post-service evidence of 
record, as to whether any current skin 
condition of the groin is related to the 
Veteran's period of military service, or to 
any incident therein.  A complete rationale 
for all opinions must be provided.  If the 
examiner cannot provide the above requested 
opinion without resort to speculation, it 
must be so stated and appropriate rationale 
must be provided.  The report prepared must 
be typed.  

3.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.  

4.  The examination reports must be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this remand.  If a report is deficient in 
any manner, the RO must implement 
corrective procedures.  

5.  After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims for service connection 
for bilateral hearing loss and tinnitus, 
and for a skin condition of the groin, must 
be readjudicated.  If any claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.  

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  


______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


